        Case: 1:19-cv-00161-JMV Doc #: 24 Filed: 12/17/20 1 of 1 PageID #: 843




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

RHONDA RENEE FLOYD,

               Plaintiff,

       v.                                      Civil Action No.: 1:19-cv-00161-JMV

COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.


                                             ORDER

       BEFORE THE COURT are Plaintiff’s motion [21] for an award of attorney fees under

the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and supporting memorandum [22] and

Defendant’s response [23]. Having considered the parties’ submissions and the applicable law—

and hearing no objection from Defendant regarding the hourly rate or amount sought—the Court

finds the EAJA award requested is reasonable. Accordingly, it is, hereby, ORDERED that

Plaintiff’s request for attorney fees is GRANTED, and Plaintiff is awarded $6,239.00.

Consistent with Astrue vs. Ratliff, 560 U.S. 586 (2010), the EAJA award check should be made

payable to Plaintiff (for the benefit of her counsel) and mailed to her counsel.

       SO ORDERED this 17th day of December, 2020.



                                                      /s/ Jane M. Virden
                                                      United States Magistrate Judge
